


110 HR 6742 IH: Ambassadors Qualification Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6742
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms.
			 Watson, and Ms. Lee)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Service Act of 1980 to prescribe
		  certain qualifications to be eligible to serve as an
		  ambassador.
	
	
		1.Short titleThis Act may be cited as the
			 Ambassadors Qualification Act of
			 2008.
		2.Qualifications to
			 be eligible to serve as an ambassadorSection 301(a) of the Foreign Service Act of
			 1980 (22 U.S.C. 3942(a)) is amended—
			(1)in paragraph (1),
			 by striking The President may and inserting (A) Subject
			 to the requirements specified in subparagraph (B), the President may;
			 and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)To be eligible to be appointed as an
				ambassador or as an ambassador at large under subparagraph (A), an individual
				shall satisfy the following requirements:
						(i)Unquestioned integrity, personal
				discretion, and self-discipline.
						(ii)Demonstrated interest, understanding,
				and experience in foreign affairs and foreign cultures of the assigned
				region.
						(iii)Thorough knowledge of United States
				history and thorough knowledge of and commitment to United States values and
				economic, commercial, and political purposes.
						(iv)Appreciation of the dynamics of
				United States politics, including the role and limitations of Congress and the
				executive branch.
						(v)Intellect, perception, and
				interpersonal skills required to communicate effectively with the host country,
				including the ability to explain persuasively to foreign governments and
				publics the United States’ position on a particular issue, and with the
				American people, and to recommend appropriate policies to the President and
				Secretary of State.
						(vi)Demonstrated efficiency as a leader,
				manager, and executive, and demonstrated sound judgment and strength of
				character to lead United States diplomatic and consular missions abroad and to
				command attention and respect in the United
				States.
						.
			
